 330 NLRB No. 631NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Quinnipiac College and Security Department Mem-bership. Case 34ŒCAŒ8988January 7, 2000DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge filed on August 24, 1999, theGeneral Counsel of the National Labor Relations Boardissued a complaint on September 9, 1999, alleging thatthe Respondent has violated Section 8(a)(5) and (1) of
the National Labor Relations Act by refusing the Union™s
request to bargain and furnish information following the
Union™s certification in Case 34-RC-1717.  (Official no-tice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regulations,Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB343 (1982).)  The Respondent filed an answer admittingin part and denying in part the allegations in the com-plaint.On September 30, 1999, the General Counsel filed aMotion for Summary Judgment.  On October 5, 1999, theBoard issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain and to furnish information, but attacks the validityof the certification on the basis of its contention that the
Board erred in the representation proceeding in findingthat the shift supervisors are not supervisors within themeaning of the Act.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.1  We                                                       1 The Respondent contends that exceptional circumstances requirereopening the record and reconsidering the finding that the ﬁshift su-pervisorsﬂ are not supervisors within the meaning of Sec. 2(11) of theAct, in light of the Respondent™s security department policies and pro-cedures manual.  In particular, the Respondent argues that because themanual was not formally admitted into the record, the parties had noreason to believe that the Regional Director would rely on it in his
Decision and Direction of Election.  (The Respondent notes that it hadsuccessfully opposed the Petitioner™s motion to have the completemanual admitted into the record prior to the Regional Director™s deci-sion.)  We find no merit to the Respondent™s ﬁexceptional circum-stancesﬂ contention.  In its Request for Review of the Regional Direc-tor™s Decision and Direction of Election, the Respondent did not arguetherefore find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.2We also find that there are no factual issues warrantinga hearing with respect to the Union™s requests to bargainand for information.  The Respondent™s answer admits
that by letter dated July 26, 1999, the Union requested
that the Respondent bargain and furnish it with the fol-lowing information:1.  Please provide a list of all bargaining unit employ-ees with the following information:NameAddress
Telephone
Date of Birth
Date of Hire
Job title and/or classificationRate of PaySex
Marital status
Social Security number2.  Please provide a list of job titles and job classifica-tions and the number of employees in each job title orclassification.3.  Please provide a list of employees, by job classifica-tion or job title, on each shift.4.  Please provide the following information with re-spect to employee benefits in which bargaining unitemployees participate or are eligible to participate:a.  Exact type and title of each and every medi-cal, health, disability, life, dental, vision and pre-scription benefit plan;b.  Copies of all summary plan descriptions foreach and every employee benefit plan;c.  Copies of each plan document or insurancepolicy for each and every employee benefit plan;d.  Breakdown of how each employee is classi-fied for the purpose of employee benefit cover-age, i.e., single, couple, family, etc.;                                                                                        that the Regional Director should not have referred to the manual at all,nor did the Respondent seek to have the record reopened to receive it inevidence.  Because the Respondent had the opportunity then to seek tohave the manual admitted and failed to do so, it foreclosed from mak-ing that contention at this stage of the proceeding.  See Sec. 102.67(j)of the Board™s Rules.2 Member Hurtgen dissented from his colleagues in the underlyingrepresentation proceeding with respect to the supervisory status of theEmployer™s shift supervisors, assistant shift supervisors, and actingshift supervisors.  However, he agrees that the Respondent has notraised any new matters that are properly litigable in this unfair labor
practice case.  See Pittsburgh Plate Glass v. NLRB, supra.  In light ofthis, and for institutional reasons, he agrees with the decision to grantthe General Counsel™s Motion for Summary Judgment. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD25.  Please provide the following information with re-spect to employee pension and retirement benefits andplans in which bargaining unit employees currently
participate or are eligible to participate:a. Copies of all summary plan descriptions forany pension or retirement plan;b. Copy of the pension or retirement plandocument including all amendments andchanges;c. Form 5500 and Schedule B for the last twoyears;d. Latest Actuarial Valuation, including docu-mentation upon which the actuarial valuation wasbased;e. Trustees statement for the last three planyears.6.  Please provide a list of employees on seasonal lay-off.7.  Please provide a list of any bargaining unit employ-ees on leave of absence, Family Medical leave, disabil-ity leave or Worker™s Compensation.8.  Please identify and provide a copy of all collegepolicies, procedures, handbooks, memoranda andguidelines that affect or relate to the terms and condi-tions of employment for bargaining union employees.9.  Please provide a copy of all summary plan changesof departmental structure or operation.The Respondent denies that the information requestedis relevant and necessary to the Union™s role as the ex-clusive collective-bargaining representative of the unitemployees.  It is well established, however, that with the
exception of the employees™ social security numbers,
which the General Counsel specifically excepts from the
complaint,3 the requested information is presumptivelyrelevant for the purposes of collective bargaining andmust be furnished on request.  See Trustees of MasonicHall, 261 NLRB 436 (1982), and Mobay ChemicalCorp., 233 NLRB 109 (1977).  The Respondent has notattempted to rebut the relevance of the information re-quested by the Union.Accordingly, we grant the Motion for Summary judg-ment and will order the Respondent to bargain and tofurnish the requested information with the exception of
employee social security numbers.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in  Hamden, Con-necticut, has been engaged as a nonprofit private univer-                                                       3 See Sea-Jet Trucking Corp., 304 NLRB 67 (1991).sity.  During the 12-month period ending August 31,1999, the Respondent, in conducting its operations de-scribed above, derived gross revenues, excluding contri-butions which because of limitations by the grantor arenot available for operating expenses, in excess of 1 mil-lion dollars and purchased and received at its facilitygoods valued in excess of $50,000 directly from points
located outside the State of Connecticut.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.4II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held June 4, 1999, the Unionwas certified on June 25, 1999, as the exclusive collec-tive-bargaining representative of the employees in thefollowing appropriate unit:All full-time and regular part-time security departmentemployees, including dispatchers, traffic control offi-cers, assistant supervisors, acting shift supervisors, andshift supervisors employed by Respondent at its
Hamden, Connecticut facilities; but excluding all other
employees, and professional employees and supervi-sors as defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainSince July 26, 1999, the Union, by letter, has requestedthe Respondent to bargain and to furnish information.Since July 26, 1999, the Respondent has refused to fur-nish information, and since August 11, 1999, the Re-spondent has refused to bargain.  We find that this re-fusal constitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after July 26, 1999, to bargain withthe Union as the exclusive collective-bargaining repre-sentative of employees in the appropriate unit and to fur-nish the Union requested information, the Respondenthas engaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease and                                                       4 The Respondent™s answer denied the Union™s status as a labor or-ganization.  In the underlying representation case, the Regional Direc-tor found that the petitioner is a labor organization and the Respondentdid not request review of that finding.  Consequently, the Respondent isprecluded from litigating the issue in this proceeding.  See Sec.102.67(j) of the Board™s Rules. QUINNIPIAC COLLEGE3desist, to bargain on request with the Union and, if anunderstanding is reached, to embody the understanding
in a signed agreement.  We also shall order the Respon-dent to furnish the Union the information requested withthe exception of employees™ social security numbers.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Quinnipiac College, Hamden, Connecticut,its officers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with Security DepartmentMembership, as the exclusive bargaining representativeof the employees in the bargaining unit, and refusing to
furnish the Union information that is relevant and neces-sary to its role as the exclusive bargaining representativeof the unit employees.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment,
and if an understanding is reached, embody the under-standing in a signed agreement:All full-time and regular part-time security departmentemployees, including dispatchers, traffic control offi-cers, assistant supervisors, acting shift supervisors, andshift supervisors employed by Respondent at its
Hamden, Connecticut facilities; but excluding all other
employees, and professional employees and supervi-sors as defined in the Act.(b)  Furnish the Union the information it requested onJuly 26, 1999, with the exception of employees™ socialsecurity numbers.(c)  Within 14 days after service by the Region, post atits facility in Hamden, Connecticut, copies of the at-tached notice marked ﬁAppendix.ﬂ5  Copies of the notice,                                                       5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂon forms provided by the Regional Director for Region34, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since July 26,1999.(d)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C.   January 7, 2000Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Security Depart-ment Membership as the exclusive representative of theemployees in the bargaining unit, and WE WILL NOT ref-use to furnish the Union information that is relevant andnecessary to its role as the exclusive bargaining repre-sentative of the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms and DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4conditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time security departmentemployees, including dispatchers, traffic control offi-cers, assistant supervisors, acting shift supervisors, andshift supervisors employed by us at our Hamden, Con-necticut facilities; but excluding all other employees,and professional employees and supervisors as definedin the Act.WE WILL furnish the Union the information it requestedon July 26, 1999, with the exception of employees™ so-cial security numbers.QUINNIPIAC COLLEGE